Citation Nr: 0923143	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 
2002, for the grant of service connection for lichen simplex 
chronicus with nummular eczema.

2.  Entitlement to an initial rating higher than 30 percent 
for service-connected lichen simplex chronicus with nummular 
eczema.

3.  Entitlement to a rating higher than 40 percent for 
service-connected degenerative joint disease of the 
lumbosacral spine with intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1978 to June 1992.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from February 2004 and July 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Decatur, Georgia.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2009 by the 
undersigned Veterans Law Judge. 

During the hearing in February 2009, the Veteran's 
representative raised the issue of whether the April 1999 
rating decision contained clear and unmistakable error (CUE) 
in not establishing service connection for a skin disorder.  
This issue is REFERRED to the RO for appropriate action.

The issues of entitlement to an initial rating higher than 30 
percent for service-connected lichen simplex chronicus with 
nummular eczema and entitlement to a rating higher than 40 
percent for service-connected degenerative joint disease of 
the lumbosacral spine with intervertebral disc syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  An unappealed April 1999 rating decision denied service 
connection for a skin condition.

2.  In correspondence received on December 3, 2002, the 
Veteran sought to reopen a claim of entitlement to service 
connection for a skin condition.  

3.  No communication received prior to December 3, 2002, may 
be interpreted as an informal claim of entitlement to service 
connection for a skin condition.   


CONCLUSION OF LAW

The criteria for an effective date prior to December 3, 2002, 
for the award of service connection for lichen simplex 
chronicus with nummular eczema have not been met.  38 
U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.159, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App.  
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Veteran was provided with section 5103(a) notice 
concerning the effective date of a grant of service 
connection for his skin condition in an April 2005 statement 
of the case, and a Dingess letter in March 2006.  
Additionally, the purpose of § 5103(a) notice has been met 
when a claim for service connection is granted and an initial 
disability rating and effective date are assigned, because 
the claim has been substantiated.  As the Veteran's claim for 
service connection for a skin condition was substantiated, 
the purpose of 38 U.S.C.A. § 5103(a) notice had been served.  
See Dingess v. Nicholson, 19 Vet.App. 473 (2006).  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  


III.  Entitlement to an Effective Date Earlier Than December 
3, 2002, for the Grant of Service Connection for Lichen 
Simplex Chronicus with Nummular Eczema

The Veteran originally filed a claim for entitlement to 
service connection for a skin disorder in February 1998.  A 
rating decision in April 1999 denied entitlement to service 
connection for a skin disorder.  The Veteran did not file a 
timely notice of disagreement with that decision and, 
accordingly, the April 1999 rating decision became final when 
the Veteran did not perfect his appeal within the statutory 
time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
The Veteran subsequently sought to reopen a claim of 
entitlement to service connection for a skin condition in a 
correspondence received by the RO on December 3, 2002.  A 
February 2002 rating decision granted service connection for 
lichen simplex chronicus with nummular eczema, effective 
December 3, 2002.  The Veteran contends that he is entitled 
to an earlier effective date for this award of service 
connection. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

In the present case, the Veteran separated from his final 
tour of active duty in June 1992.  He did not raise a claim 
of entitlement to service connection for a skin condition 
within a year from discharge.  Rather, the Veteran first 
raised a service connection claim for a skin condition in 
February 1998.  That claim was denied in an April 1999 rating 
decision, which became final when the Veteran did not perfect 
his appeal within the statutory time limit.

Again, because the Veteran did not apply for service 
connection for a skin condition within one year of separation 
from service, an effective date back to the day following 
discharge is not possible.  Instead, the appropriate 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).  As already discussed, a 
document received at the RO on December 3, 2002, requests 
service connection for a skin condition.  Thus, that date 
serves as the date of claim. 

The Board has also considered whether any evidence of record 
prior to December 3, 2002, could serve as an informal claim 
in order to entitle the Veteran to an earlier effective date.  
In this regard, any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.  

The Board has reviewed the evidence to determine whether any 
communication submitted by the Veteran indicates an attempt 
to apply for service connection for a skin condition.  
However, no document submitted prior to December 3, 2002, 
indicates intent to pursue a claim of entitlement to service 
connection for this condition.  Furthermore, the Veteran 
testified in the February 2009 hearing that while he did 
suffer from this disability during service and immediately 
after service, he did not submit an earlier claim because he 
was not aware he was eligible to claim entitlement.  While 
the Board is cognizant and sympathetic to the Veteran's 
arguments that he suffered from symptomatology related to his 
skin condition prior to his December 3, 2003 claim, there are 
no references anywhere in the record from the time of the 
final decision in April 1999 to the claim in December 2003 
that he asserted a claim for entitlement to service 
connection for the skin condition. 

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the Veteran's claim was denied in April 1999 because there 
was no evidence of a current condition and no evidence of a 
nexus between active duty and the claimed condition.  
Furthermore, there is no evidence of record of an examination 
or hospitalization for lichen simplex chronicus with nummular 
eczema that occurred prior to December 3, 2002.  

In sum, the presently assigned effective date of December 3, 
2002, is appropriate and there is no basis for an award of 
service connection for lichen simplex chronicus with nummular 
eczema prior to that date.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).  


ORDER

Entitlement to an effective date prior to December 3, 2002, 
for the award of service connection for lichen simplex 
chronicus with nummular eczema is denied.  


REMAND

The Veteran is also seeking entitlement to an initial rating 
higher than 30 percent for service-connected lichen simplex 
chronicus with nummular eczema and entitlement to a rating 
higher than 40 percent for service-connected degenerative 
joint disease of the lumbosacral spine with intervertebral 
disc syndrome.

The Board finds that further development is necessary before 
the claims can be adjudicated.

A review of the claims file shows that complete medical 
records are not associated with the file.  The Veteran 
indicated during his February 2009 hearing that he was 
scheduled for a consultation with a neurologist and that he 
had recently attended a VA outpatient center for dermatologic 
treatment.  These records need to be obtained.  Additionally, 
the claims folder contains billing history from Peachtree 
Dermatology clinic but does not include the treatment notes.  
Similarly, there appear to be incomplete records from the 
Ashton Clinic, related to the Veteran's skin condition.

During the February 2009 testimony, the Veteran also 
testified that he experiences numbness, tingling, and pain in 
his lower extremities.  The Veteran should be afforded a VA 
orthopedic and neurologic examination to determine if any of 
these symptoms are a result of his service-connected back 
disability. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder all updated treatment 
records, including, but not limited to, 
VA outpatient records, the Ashton 
Clinic, and Peachtree Dermatology.  If 
no further records are located, a 
notation to that effect must be 
incorporated into the file.

2.  Afford the Veteran an orthopedic 
and neurological evaluation to 
determine the severity of his service-
connected back disability.  The 
examiner should identify and completely 
describe all current symptomatology.  
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the 
Veteran experiences pain, if any.  The 
examiner should identify and completely 
describe any other current 
symptomatology.

Specifically ask the examiner to 
identify and describe any evidence of 
neurological abnormalities, 
radiculopathy, or any other nerve 
involvement due to the Veteran's back 
disability.

Ask the examiner to discuss all 
findings in terms of the diagnostic 
codes, including the applicable 
neurological diagnostic codes.  The 
pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated 
tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

3.  The examiner should also opine 
whether it is at least as likely as not 
(i.e., probability of 50 percent), that 
the Veteran's bilateral lower extremity 
problems are caused by or aggravated by 
the Veteran's service-connected back 
disability.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

4.  After completion of the above, 
determine if the benefits sought should 
be granted.  If the issues remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


